       Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 1 of 14



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
MARTIN LOPEZ, Individually and on
behalf of all other persons similarly ECF CASE
situated,
                                      No.:__________________
                    Plaintiff,
                                          COMPLAINT
        v.

CENTURY MANAGEMENT                        JURY TRIAL DEMANDED
SERVICES INC.,

                    Defendant.


                                 NATURE OF THE ACTION

        1.      Plaintiff Martin Lopez worked for Defendant Century Management

 Services Inc. as a porter.

        2.      On his behalf and other similarly situated current and former employees of

 Century Management and those who elect to opt into this action under the Fair Labor

 Standards Act, 29 U.S.C. § 216(b), Plaintiff Lopez asserts one claim under the FLSA

 against Century Management: willful failure to pay overtime premium pay.

        3.      On his behalf and other similarly situated current and former employees of

 Century Management, Plaintiff Lopez asserts three claims under the New York Labor

 Law against Century Management: untimely payment of wages under N.Y. Lab. Law §

 191(1)(a); failure to provide the required Notice and Acknowledgment of Payrate and

 Payday under N.Y. Lab. Law § 195.1; and willful failure to pay overtime.

                                 JURISDICTION AND VENUE

        4.      This Court also has subject matter jurisdiction over this matter under 28

 U.S.C. §§ 1331 and 1337, 1343, and supplemental jurisdiction over Plaintiff Lopez’s



                                            -1-
         Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 2 of 14



state law claims under 28 U.S.C. § 1367. In addition, the Court has jurisdiction over

Plaintiff Lopez’s FLSA claims under 29 U.S.C. § 216(b).

           5.       Venue is proper in this District under 28 U.S.C. § 1391(b)(1) as Defendant

resides in this District.

           6.       This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                              THE PARTIES

           7.       Plaintiff Lopez was, at all relevant times, an adult individual, residing in

Jamaica, New York, County of Queens.

           8.       Upon information and belief, Century Management is a corporation,

organized and existing under the laws of the State of New York, which is licensed to do

business in the State of New York and has its headquarters at 440 Ninth Avenue, Suite

1500, New York, New York 10001.

           9.       Century Management, either directly or indirectly, has hired and fired

Plaintiff Lopez and other employees, supervised and controlled their work schedule and

conditions of employment, determined the rate and method of their payment, and kept at

least some records regarding their employment.

                                       STATEMENT OF FACTS

Background1

           10.      Century Management describes itself as New York’s leading full service

property management company specializing in rental, co-op and condo management.

These services include providing on-site porters, doormen and similar positions.



1
    Headers are for organizational purposes only.


                                                    -2-
         Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 3 of 14



          11.   Century Management provides property service management to buildings

throughout New York City, including buildings located at 160 E. 22nd Street, New York,

New York, 205 Water Street, New York, New York, 224 Mulberry Street, New York,

New York, 303 E. 33rd Street, New York, New York, 440 East 79th Street, New York,

New York, 470 West End, New York, New York, 47 Bridge Street, Brooklyn, New York

and 153 East 87th Street, New York, New York.

          12.   From September 2018 to October 2019, Century Management employed

Plaintiff Lopez as a porter at two of its locations: 47 Bridge Street, Brooklyn, New York

and 153 East 87th Street, New York, New York.

          13.   Plaintiff Lopez’s duties, as a porter, included separating recycles from the

trash, preparing the garbage compactor, vacuuming floors, mopping floors, collecting

garbage around the building, checking floors for damage, cleaning the bathroom,

mopping the lobby and putting out matts for inclement weather.

          14.   Plaintiff Lopez spent more than 25% of his time performing physical

labor.

Compensation Policies

          15.   Century Management paid Plaintiff Lopez an hourly rate.

          16.   Century Management paid Plaintiff Lopez $17.50 per hour.

          17.   Century Management paid Plaintiff Lopez every 15 days, not every week.

          18.   Plaintiff Lopez regularly worked more than 40 hours in a week.

          19.   Plaintiff Lopez, for example, worked more than 40 hours during one of the

weeks between March 1, 2019 and March 15, 2019, during one of the weeks between




                                            -3-
     Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 4 of 14



July 16, 2019 and July 31, 2019 and during one of the weeks between April 1, 2019 and

April 15, 2019.

       20.    Despite working more than 40 hours in a week, including the examples

listed above, Century Management paid him $17.50 for all hours worked.

       21.    Century Management did not pay him overtime premium pay for every

week he worked more than 40 hours.

Labor Law Notice Violation

       22.    Century Management never provided him with the required Notice and

Acknowledgement of Pay Rate and Payday.

Widespread Violations

       23.    From working at various locations for Century Management and being

subject to the same policies, Plaintiff Lopez knows that, upon information and belief,

Century Management adheres to same policies and practices regardless of location.

       24.    It is Century Management’ uniform policy to pay the porters every 15

days, to not pay overtime pay and not to provide them with the Notice and

Acknowledgement of Pay Rate and Payday.

       25.    A heavy turnover rate exists with the porters: many voluntarily terminate

their employment with Century Management or Century Management terminates their

employment.

       26.    Century Management is, upon information and belief, preventing Plaintiff

Lopez from obtaining subsequent employment.




                                          -4-
      Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 5 of 14



                                CLASS ALLEGATIONS

       27.      Plaintiff Lopez asserts these allegations on his own and on behalf of

persons under Fed. R. Civ. P. 23(a), (b)(2) and (b)(3).

       28.      Plaintiff Lopez brings his Labor Law claims on behalf of all persons

whom Century Management is employing and has employed as “porters,” or in similar

positions, in the State of New York between March 13, 2014 and the entry of judgment in

this case (the “Class Period”) (the “Class Members”).

       29.      The Class Members identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is unknown and

the facts upon which calculating that number are within Century Management’s sole

control, upon information and belief, approximately 200 Class Members exist during the

Class Period.

       30.      Plaintiff Lopez brings his N.Y. Lab. Law § 195.1 claim on behalf of all

persons whom Century Management has hired during the Class Period who did not

receive the required Notice and Acknowledgment of Pay rate and Payday under Labor

Law § 195.1(a) within 10 business days of the first date of their employment (the “Sub-

Class Members”).

       31.      The Sub-Class Members identified above are so numerous that joinder of

them is impracticable. Although the precise number of such persons is unknown and the

facts upon which calculating that number are within Century Management’s sole control,

upon information and belief, approximately 200 Sub-Class Members exist during the

Class Period.




                                            -5-
      Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 6 of 14



       32.     Plaintiff Lopez’s claims are typical of the Class Members’ and Sub-Class

Members’, and a class action is superior to other available methods for the fair and

efficient adjudication of the controversy, particularly in the context of wage and hour

litigation where individual plaintiffs lack the financial resources to vigorously prosecute a

lawsuit in court against a corporate defendant.

       33.     Century Management has acted or refused to act on grounds generally

applicable to the Class and Sub-Class Members, thereby making appropriate final

injunctive relief or corresponding declaratory relief.

       34.     Plaintiff Lopez is committed to pursuing this action and has retained

competent counsel experienced in wage and hour law and class action litigation.

       35.     Plaintiff Lopez has the same interest in this matter as all other Class

Members and Sub-Class Members and his claims are typical of theirs.

       36.     Common questions of law and fact exist as to the Class and Sub-Class

Members that predominate over any questions solely affecting the individual Class and

Sub-Class Members, including but not limited to:

               a.      whether Century Management employed Plaintiff Lopez and the

Class Members within the meaning of the Labor Law;

               b.      whether the Class Members are manual laborers and non-exempt

within the meaning of the Labor Law;

               c.      whether Century Management violated the Labor Law by paying

the Class Members every 15 days;

               d.      whether Century Management violated the Labor Law by failing to

pay the Class Members overtime premium pay;




                                             -6-
      Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 7 of 14



                e.     whether Century Management violated the Labor Law by failing to

provide the Sub-Class Members with the required N.Y. Lab. Law § 195.1 Notice within

10 business days of their hiring;

                f.     whether Century Management is liable for all claimed damages,

including liquidated damages, statutory penalties, interest and attorneys’ fees and

expenses; and

                g.     whether Century Management should be enjoined from such

violations of the Labor Law in the future.

                        COLLECTIVE ACTION ALLEGATIONS

        37.     Under 29 U.S.C. § 206, Plaintiff Lopez seeks to assert these allegations

and claims as a collective action on behalf of the following individuals:

        All persons whom Century Management employs and has employed as
        “porters,” or in similar positions, at any time since March 13, 2017 to the
        entry of judgment in this case (the “Collective Action Period”), who were
        non-exempt employees within the meaning of the FLSA (the “Collective
        Action Members”).

        38.     Plaintiff Lopez and the Collective Action Members are similarly situated

on several legal and factual issues, including:

                a.     Century Management employing them within the meaning of the

FLSA;

                b.     Collective Action Members performing similar duties;

                c.     Collective Action Members being non-exempt;

                d.     Century Management failing to keep true and accurate time

records for all hours Plaintiff Lopez and the Collective Action Members worked;

                e.     Century Management willfully or recklessly violated the FLSA;




                                             -7-
      Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 8 of 14



                g.        Century Management failed to pay the Collective Action Members

overtime compensation for hours worked in excess of 40 hours per workweek, violating

the FLSA and the regulations promulgated thereunder; and

                h.        Equitably tolling the statute of limitations due to Century

Management’s statutory violations.

                             FIRST CAUSE OF ACTION
               NEW YORK LABOR LAW – UNTIMELY PAID WAGES
              (Brought on Behalf of Plaintiff Lopez and the Class Members)

        39.     Plaintiff Lopez repeats every allegation of the preceding paragraphs as if

fully set forth herein.

        40.     Century Management is an employer within the meaning of N.Y. Lab.

Law §§ 190, 651(5) and supporting New York Statement Department of Labor

Regulations and employed Plaintiff Lopez and the Class Members.

        41.     Plaintiff Lopez and the Class Members are “manual workers” within the

meaning of N.Y. Lab. Law § 190(4).

        42.     As manual workers, Century Management was required to pay Plaintiff

Lopez and the Class Members “not later than seven days after the end of the week in

which the wages are earned.” N.Y. Lab. Law § 191(1)(a)(i).

        43.     Century Management paid Plaintiff Lopez and the Class Members every

15 days, violating N.Y. Lab. Law § 191(1)(a)(i).

        44.     For violating N.Y. Lab. Law § 191(1)(a)(i), Century Management is liable

to Plaintiff Lopez and the Class Members for liquidated damages, interest and attorneys’

fees and expenses. N.Y. Lab. Law § 198(1-a); Vega v. CM Assoc. Constr. Mgt., LLC, 175

A.D. 3d 1144 (1st Dep’t 2019).




                                             -8-
      Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 9 of 14



                         SECOND CAUSE OF ACTION
         NEW YORK LABOR LAW – FAILURE TO PROVIDE 195.1 NOTICE
             (On Behalf of Plaintiff Lopez and the Sub-Class Members)

        45.     Plaintiff Lopez repeats every allegation of the preceding paragraphs as if

fully set forth herein.

        46.     Century Management has willfully failed to supply Plaintiff Lopez and the

Rule 23 Sub-Class Members with the required Notice and Acknowledgement of Pay Rate

and Payday under N.Y. Lab. Law § 195.1(a) within ten business days of their first

employment date.

        47.     Due to Century Management’s violations of Labor Law § 195.1 from

March 13, 2014 to February 26, 2015, Plaintiff Lopez and the Rule 23 Sub-Class

Members are entitled to recover from Century Management $50.00 for each work week

that the violations occurred or continue to occur, or a total of $2,500.00, reasonable

attorneys’ fees, costs, injunctive and declaratory relief. N.Y. Lab. Law § 198(1)-b (2014).

        48.     Due to Century Management’s violations of Labor Law § 195.1 on or after

February 27, 2015, Plaintiff Lopez and the Rule 23 Sub-Class Members are entitled to

recover from Century Management $50.00 for each work day that the violations occurred

or continue to occur, or a total of $5,000.00, reasonable attorneys’ fees, costs, injunctive

and declaratory relief. New York. Lab. Law § 198(1)-b (2016).

                            THIRD CAUSE OF ACTION
              FAILURE TO PAY OVERTIME UNDER THE LABOR LAW
                 (On Behalf of Plaintiff Lopez and the Class Members)

        49.     Plaintiff Lopez repeats every allegation of the preceding paragraphs as if

fully set forth herein.




                                            -9-
     Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 10 of 14



       50.     Century Management is an “employer” within the meaning of NYLL §§

190, 196-d, 651(5), 652 and supporting New York Statement Department of Labor

Regulations and employed Plaintiff Lopez and the Class Members.

       51.     The wage payment provisions of Article 6 of the Labor Law and

supporting New York State Department of Labor Regulations apply to Century

Management and protect Plaintiff Lopez and the Class Members.

       52.     Under the Labor Law and supporting New York Statement Department of

Labor Regulations, Century Management was required to pay Plaintiff Lopez and the

Class Members 1.5 times their regular rate of pay for all hours they worked in excess of

40 per workweek.

       53.     Century Management failed to pay the Class Members the overtime wages

to which they were entitled, violating N.Y. LAB LAW § 650 and Part 142, § 142-2.2 of

Title 12 of the Official Compilation of Codes, Rules and Regulations promulgated by the

Commissioner of Labor pursuant to the Minimum Wage Act.

       54.     Century Management willfully violated the Labor Law by knowingly and

intentionally failing to pay the Class Members the correct amount of overtime wages.

       55.     Due to Century Management’s Labor Law violations, Plaintiff Lopez and

the Class Members are entitled to recover from Century Management their unpaid wages,

liquidated damages, reasonable attorneys' fees, costs, pre and post-judgment interest, and

such other legal and equitable relief as this Court deems just and proper.




                                           -10-
     Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 11 of 14



                              FOURTH CAUSE OF ACTION
                   FAILURE TO PAY OVERTIME UNDER THE FLSA
              (On Behalf of Plaintiff Lopez and the Collective Action Members)

        56.      Plaintiff Lopez repeats every allegation of the preceding paragraphs as if

fully set forth herein.

        57.      With this Complaint, Plaintiff Lopez consents to be a party to this action

under 29 U.S.C. § 216(b).

        58.      Century Management employed and continues to employ Plaintiff Lopez

and the Collective Action Members within the meaning of the FLSA

        59.      Century Management has been and continues to be, an employer engaged

in interstate commerce and/or the production of goods for commerce, within the meaning

of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        60.      Century Management was required to pay Plaintiff Lopez and the

Collective Action Members no less than 1.5 times the regular rate at which they were

employed for all hours worked in excess of 40 hours in a workweek under the overtime

wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§

207(a)(1) and 215(a).

        61.      At all relevant times, Century Management had a policy and practice of

refusing to pay overtime compensation to their employees for their hours worked in

excess of 40 hours per workweek.

        62.      Century Management was aware or should have been aware that the

practices described in this Complaint were unlawful, making its violations willful or

reckless.




                                            -11-
     Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 12 of 14



       63.     Century Management has not made a good faith effort to comply with the

FLSA with respect to Plaintiff Lopez and the Collective Action Members’ compensation.

       64.     Century Management has failed to make, keep and preserve records with

respect to its employees sufficient to determine the wages, hours and other conditions and

practices of employment, violating the FLSA, 29 U.S.C. §§ 201, 207(a)(1) and 215(a).

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Lopez, on his behalf and the Class Members, Sub-Class

Members and Collective Action Members, respectfully requests this Court grant the

following relief:

               a.     Certifying this action as a class action under Fed. R. Civ. P.

23(b)(2) and (3) on behalf of the Class and Sub-Class Members and appointing Plaintiff

Lopez and his counsel to represent the Class and Sub-Class Members;

               b.     Designating this action as a collective action on behalf of the

Collective Action Members and prompt issuance of notice under 29 U.S.C. § 216(b) to

all similarly situated members of an FLSA Opt-In Class, apprising them of the pendency

of this action, permitting them to assert timely FLSA claims in this action by filing

individual Consents to Sue under 29 U.S.C. § 216(b) and appointing Plaintiff Lopez and

his counsel to represent the Collective Action Members and tolling of the statute of

limitations;

               c.     A declaratory judgment that the practices complained of herein are

unlawful under the Labor Law and FLSA;

               d.     An injunction against Century Management and its officers,

agents, successors, employees, representatives and any and all persons acting in concert




                                          -12-
     Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 13 of 14



with them, as provided by law, from engaging in each of the unlawful practices, policies

and patterns set forth herein;

                e.     An award for unpaid overtime premium pay under the Labor Law

and the FLSA;

                f.     An award of liquidated damages;

                g.     An award of statutory penalties;

                h.     An award for failing to provide the N.Y. LAB. LAW § 195.1

Notice;

                i.     An award of prejudgment and post-judgment interest;

                j.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

                k.     Such other and further relief as this Court deems just and proper.




                                             -13-
     Case 1:20-cv-02282-VSB Document 1 Filed 03/13/20 Page 14 of 14



                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Lopez demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       March 13, 2020

                                      LIPSKY LOWE LLP

                                      s/ Douglas Lipsky
                                      Douglas Lipsky
                                      Sara Isaacson
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10017-6705
                                      212.392.4772
                                      212.444.1030
                                      doug@lipskylowe.com
                                      sara@lipskylowe.com
                                      Attorneys for Plaintiff Lopez




                                          -14-
